OPINION — AG — ** REGISTERING WARRANTS — COUNTY OFFICERS ** QUESTION(1): MAY THE COUNTY CLERK, WITHOUT INCURRING LIABILITY, ISSUE AND ATTEST A WARRANT ORDERED DRAWN BY THE BOARD OF COUNTY COMMISSIONERS PURSUANT TO A CLAIM BASED ON A LOCAL AND SPECIAL LAW HELD UNCONSTITUTIONAL IN THE OPINION NO. OCTOBER 21, 1957 AND OPINION NO. NOVEMBER 8, 1957, WHERE SAID COUNTY CLERK HAS KNOWLEDGE OF SAID OPINIONS ? QUESTION(2): MAY THE COUNTY TREASURER, WITHOUT INCURRING LIABILITY, REGISTER AND PAY A WARRANT ISSUED PURSUANT TO A CLAIM BASED ON A LOCAL AND SPECIAL LAW HELD UNCONSTITUTIONAL IN THE OPINION NO. OCTOBER 21, 1957 AND OPINION NO. NOVEMBER 8, 1957, WHERE SAID COUNTY TREASURER HAS KNOWLEDGE OF SAID OPINIONS ? — IF A WARRANT IS IN PROPER FORM AND THERE ARE FUNDS AVAILABLE TO PAY THE SAME, NEITHER THE COUNTY TREASURER WHO REGISTERS AND PAY THE SAME AND THE COUNTY CLERK WHO ISSUES AND ATTEST THE WARRANT, HOLDING INVALID THE LAW REFERRED TO IN YOUR TWO QUESTIONS, AND EVEN THOUGH SAID HOLDING HEREAFTER BE UPHELD BY OUR STATE SUPREME COURT WILL INCUR ANY LIABLITY THEREFOR. (FUNDS) CITE: 19 O.S. 347 [19-347], 62 O.S. 273 [62-273], 62 O.S. 475 [62-475], ARTICLE X, SECTION 10, ARTICLE X, SECTION 29 (FRED HANSEN)